Citation Nr: 1753825	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-24 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right thumb disability.


REPRESENTATION

Appellant represented by:	Meghan Gentile, Attorney


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the RO in Atlanta, Georgia, which denied service connection for a right wrist disability and a right thumb disability.  

In a March 2016 decision, the Board denied service connection for a right wrist disability and a right thumb disability, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Board's March 2016 decision was remanded from the Court pursuant to an April 2017 Joint Motion for Remand (JMR) on the basis of agreement that the Board relied on an inadequate medical opinion contained in a May 2012 VA examination report in rendering its decision.  Pursuant to the April 2017 JMR, the appeal is REMANDED to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


REMAND

Service Connection for a Right Wrist Disability and a Right Thumb Disability

The Board finds that remand is necessary to comply with the terms of the April 2017 JMR, which was adopted in the Court's April 2017 Order.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  In the April 2017 JMR, the parties agreed that the Board relied on the medical opinion contained in the May 2012 VA examination report in denying service connection for the right wrist disability and the right thumb disability.  The May 2012 VA examiner opined that the Veteran's right wrist and right thumb disabilities are not related to a right hand injury sustained during service in February 1961, and stated that "there is only one available pertinent in-service record referencing [a] right hand/wrist condition" in referencing a February 1961 service treatment record; however, the May 2012 VA examiner did not address service treatment records from July 1963 and March 1964 showing the Veteran was seen for complaints of wrist pain, notwithstanding the X-rays taken during both visits revealing no significant abnormalities.  In the April 2017 JMR, the parties agreed that the May 2012 VA examiner did not consider whether the right wrist and/or right thumb disabilities were related to these additional in-service reports of wrist pain in July 1963 and March 1964, irrespective of the normal X-ray findings of the wrist.

As such, the April 2017 JMR instructed the Board to obtain a new medial opinion based on a history that includes the July 1963 and March 1964 service treatment records, in addition to the February 1961 in-service right hand injury.  Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.

1.	Return the May 2012 VA examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  

Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should advance the following opinion:

Is it at least as likely as not (i.e. probability of 50 percent or more) that the right wrist disability and/or right thumb disability was caused by, or is otherwise etiologically related to military service?

In providing the above opinion, the VA examiner should address the in-service right hand injury documented in the February 1961 service treatment record and the complaints of wrist pain reflected in the July 1963 and March 1964 service treatment records.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.	Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





